Citation Nr: 0904269	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  00-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim for service connection for a 
low back disability.    

In an April 2001 decision, the Board declined to reopen the 
veteran's claim for service connection for a low back 
disability.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and a February 2003 Order of the Court remanded the claim for 
readjudication in accordance with its decision.  VA appealed 
the Court's decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), and a February 
2008 Order of the Federal Circuit affirmed the Court's 
decision and remanded the claim for readjudication in 
accordance with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).  
A review of the claims folder shows that sufficient notice 
complying with VA's notice requirements has not been sent to 
the veteran.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand is required in order to allow for 
sufficient notice to the veteran.  

Additionally, the decision of the United States Court of 
Appeals for Veterans Claims in Kent v. Nicholson requires 
that the Secretary look at the bases for the prior denial and 
notify the veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
veteran has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the veteran should be so notified.  

The Board regrets the additional delay that will result from 
this remand, but finds it necessary in order to ensure that 
the appellant has received all notice required by law.   

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for whether new 
and material evidence has been 
submitted to reopen a claim for service 
connection for a low back disability, 
and of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the veteran to provide 
any evidence in his possession that 
pertains to the claim.  The notice must 
comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate time for response.
 
2.  Send the veteran notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
him of the evidence and information 
necessary to reopen the claim for service 
connection for a low back disability, 
(i.e., describes what new and material 
evidence is under the current standard); 
and (2) notifies him of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
(i.e., an opinion relating the veteran's 
disc herniation to his service, to an 
event or injury in service, or to a 
service-connected disability).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




